Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 30, 2022

                                       No. 04-21-00533-CV

                     IN THE ESTATE of Magdalene B. MZYK, Deceased

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 21-01-00010-CVK
                          Honorable Joel B. Johnson, Judge Presiding


                                          ORDER

       Appellant’s brief was originally due July 28, 2022. Appellant’s first motion for extension
of time was granted, extending the deadline for filing the brief to August 11, 2022. On August
17, 2022, appellant filed a motion requesting an additional extension of time to file the brief until
August 26, 2022, for a total extension of 28 days, and we granted appellant’s motion.

        On August 29, 2022, appellant filed a third motion for extension of time requesting an
additional three days to file the brief, for a total extension of 31 days. Appellant also filed his
brief alongside the motion for extension of time. After consideration, we GRANT appellant’s
motion for extension of time and deem his brief timely filed as of August 29, 2022.




                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of August, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court